PD-0587-1
                                                                              COURT OF CRIMINAL APPEAL
         FILED IN
                                                                                               AUSTIN, TEXA
COURT OF CRIMINAL APPEALS                                                    Transmitted 11/13/2015 2:33:53 Pf
                                                                               Accepted 11/13/2015 2:35:58 Pf
     November 13, 2015                                                                          ABEL ACOST
                                         No. PD-0587-15
                                                                                                      CLER

   ABELACOSTA, CLERK                           In the
                                v_.uart of Criminal Appeals of Texas
                                             At Austin




                                       No. 01-14-00501-CR
                                  In the Court of Appeals for the
                                       First District of Texas
                                            At Houston




                                   ANDREW OLEVIA JONES
                                         Appellant
                                                 v.

                                    THE STATE OF TEXAS
                                              Appellee




                      STATE'S MOTION FOR EXTENSION OF TIME
                         FOR FILING OF BRIEF ON APPELLANT'S
                         PETITION FOR DISCRETIONARY REVIEW




      TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:


            COMES NOW THE STATE OF TEXAS, in accordance with Rules

      10.5(b)(1) and 70.3 of the Texas Rules of Appellate Procedure, and files this motion

      for extension of time in which to file the State's brief on the appellant's petition for

      discretionary review in this cause, and, in support thereof, presents the following:
       1. In the 338th District Court of Harris County, Texas, in cause number

1390646, on May 14, 2014, Appellant was convicted in The State of Texas v.

Andrew Olevia Jones.

      2. For the offense of assault of a family member, Appellant's punishment was

assessed at 15 years in prison.

       3. A written notice of appeal was filed on June 4, 2014.

       4. The First Court of Appeal dismissed Appellant's appeal on April 14, 2015.

       5. The appellant's petition for discretionary review was granted by this Court

on August 26, 2015.

       6. The appellant's brief in support of the petition for discretionary review was

filed with this Court on October 9, 2015.

       7. An extension of time in which to file the State's brief on the appellant's

petition for discretionary review is requested until November 13, 2015.

       8. No previous extensions have been requested by the State.

       9. The facts relied upon to explain the need for this extension are:

      The undersigned attorney is the Chief of the Appellate Division of the
      Harris County District Attorney's Office, and, in addition to the
      numerous duties accorded to his position, he is assigned to the appeal in
       the appellant's case.
      WHEREFORE, the State prays that this Court will grant an extension of time

until November 13, 2015 in which to file the State's brief on the appellant's petition

for discretionary review in this case.


                                                     Respectfully submitted,

                                                    Isi /fa* &my

                                                    ALAN CURRY
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                     1201 Franklin, Suite 600
                                                     Houston, Texas 77002
                                                     (713) 755-5826
                                                    TBC No. 05263700
                                                     curry_alan@dao.hctx.net
                         CERTIFICATE OF SERVICE


      This is to certify that a copy of the foregoing instrument has been mailed to

the appellant's attorneys at the following addresses on November 13, 2015:

      Melissa Martin
      Attorney at Law
      1201 Franklin, 13th Floor
      Houston, Texas 77002



                                                   Isi /tOut @cmy

                                                   ALAN CURRY
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                   TBC No. 05263700
                                                    curry_alan@dao.hctx.net

Date: November 13, 2015